DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:  line 1 states “generator third” which is missing a comma (,) after generator.  Appropriate correction is required.
Claims 7 and 17 are objected to because of the following informalities:  The claims do not end in a period as required my MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 
Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sanghera et al (US Publication 2007/0276445) in view of Nabutovsky et al (US Patent 8,868,165).
Referring to Claims 1, 10, 11 and 19, Sanghera et al teaches a method/system comprising: receiving, using a pulse generator, first cardiac electrical information from a first unipolar sensing vector between a distal coil electrode of a lead and a can electrode of the pulse generator electrically isolated from the distal coil electrode (e.g. Figures 1A and 1B illustrates sensing vector A-Can which uses distal electrode A, element 16, and can 22 electrode on the canister 12); receiving, using the pulse generator, second cardiac electrical information from a second unipolar sensing vector between a proximal coil electrode of the lead and the can electrode of the pulse generator electrically isolated from the proximal coil electrode (e.g. Figures 1A and 1B illustrates sensing vector B-Can which uses proximal electrode B 20 and can 22 electrode on the canister 12).  However, Sanghera et al does not disclose determining, using the pulse generator, a cardiac rhythm using the received first and second cardiac electrical information and does not explicitly disclose the proximal and distal electrodes are coil electrodes.


Referring to Claims 2 and 13, Sanghera et al in view of Nabutovsky et al teaches the claimed invention, except wherein determining the cardiac rhythm comprises distinguishing between ventricular tachycardia (VT) and supraventricular tachycardia (SVT) using the received first and second cardiac electrical information.
 	Nabutovsky et al teaches that it is known to use determining the cardiac rhythm comprises distinguishing between ventricular tachycardia (VT) and supraventricular tachycardia (SVT) using the received first and second cardiac electrical information as set forth in Column 18, lines 34-45 to provide improved patient care by detecting an arrhythmia and/or to perform arrhythmia discrimination.  It would have been obvious to one having ordinary skill in the art at 

Referring to Claims 3 and 15, Sanghera et al in view of Nabutovsky et al teaches the claimed invention, further including receiving, using the pulse generator third cardiac electrical information from a third sensing vector between the distal coil electrode and the proximal coil electrode (e.g. Figure 1A and 1B, vector A-B and Paragraph [0082]).
Referring to Claim 4, Sanghera et al in view of Nabutovsky et al teaches the method of claim 1, teaches the first and second unipolar sensing vectors (e.g. Figures 1A and 1B).  However, Sanghera et al does not explicitly disclose except the first unipolar sensing vector and the second unipolar sensing vector occur simultaneously.
 	Nabutovsky et al teaches that it is known to use first and second sensing vectors occurring simultaneously in Column 5 lines 7-10 (discloses obtaining multiple vectors simultaneously) to provide improved patient care by detecting an arrhythmia and/or to perform arrhythmia discrimination.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Sanghera et al, with first and second sensing vectors occurring simultaneously as taught by Nabutovsky et al, 

Referring to Claim 5, Sanghera et al in view of Nabutovsky et al teaches the method of claim 1, teaches the first and second unipolar sensing vectors (e.g. Figures 1A and 1B).  However, Sanghera et al does not explicitly disclose except the first unipolar sensing vector and the second unipolar sensing vector are sensed alternately.
 	Nabutovsky et al teaches that it is known to use first and second sensing vectors are sensed alternately as set forth in Column 5 lines 7-10 (discloses the vectors are obtained sequentially) to provide improved patient care by detecting an arrhythmia and/or to perform arrhythmia discrimination.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Sanghera et al, with first and second sensing vectors are sensed alternately as taught by Nabutovsky et al, since such a modification would provide the predictable results of improved patient care by detecting an arrhythmia and/or to perform arrhythmia discrimination.

Referring to Claims 6 and 16, Sanghera et al in view of Nabutovsky et al teaches the claimed invention, except wherein determining the cardiac rhythm comprises distinguishing between ventricular tachycardia (VT) and supraventricular tachycardia (SVT) using the received first and second cardiac electrical information by using a template of the correlation between shock vector electrograms and RV rate vector electrograms during normal sinus rhythm.
 	Nabutovsky et al teaches that it is known to use determining the cardiac rhythm comprises distinguishing between ventricular tachycardia (VT) and supraventricular tachycardia (SVT) using the received first and second cardiac electrical information by using a template of the correlation between shock vector electrograms and RV rate vector electrograms during normal sinus rhythm as set forth in Column 2 lines 26-46 and Column 18, lines 28-45 (disclose determining SVT via a template, VT via a template and a normal sinus rhythm via a template) to provide improved patient care by detecting an arrhythmia and/or to perform arrhythmia discrimination.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Sanghera et al, with determining the cardiac rhythm comprises distinguishing between ventricular tachycardia (VT) and supraventricular tachycardia (SVT) using the received first and second cardiac electrical information by using a template of the correlation between shock vector electrograms and RV rate vector electrograms during normal sinus rhythm as taught by Nabutovsky et al, since such a modification would provide the predictable results of improved patient care by detecting an arrhythmia and/or to perform arrhythmia discrimination.
Referring to Claims 7 and 17, Sanghera et al in view of Nabutovsky et al teaches the claim invention, except wherein determining the cardiac rhythm includes comparing the template to an on-going rhythm and if the ongoing rhythm matches the template, the pulse generator decides that the origin of the rhythm is supraventricular.
 	Nabutovsky et al teaches that it is known to use determining the cardiac rhythm includes comparing the template to an on-going rhythm and if the ongoing rhythm matches the 

Referring to Claims 8 and 18, Sanghera et al in view of Nabutovsky et al teaches the claim invention, wherein if the on-going rhythm does not match the template, the pulse generator decides that the rhythm is VT (e.g. Nabutovsky et al Column 2 lines 26-46 and Column 18, lines 28-45).
 	Nabutovsky et al teaches that it is known to use wherein if the on-going rhythm does not match the template, the pulse generator decides that the rhythm is VT as set forth in Column 2 lines 26-46 and Column 18, lines 28-45 to provide improved patient care by detecting an arrhythmia and/or to perform arrhythmia discrimination.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system/method as taught by Sanghera et al, with wherein if the on-going rhythm does not match the template, the pulse generator decides that the rhythm is VT as taught by Nabutovsky 

Referring to Claims 9 and 20, Sanghera et al in view of Nabutovsky et al teaches the claim invention, further including receiving, using the pulse generator, third cardiac electrical information from a third sensing vector between the distal coil electrode and the proximal coil electrode (e.g. Figure 1A and 1B, vector A-B and Paragraph [0082]).

Referring to Claim 12, Sanghera et al in view of Nabutovsky et al teaches the system of claim 11, wherein the lead is configured such that the proximal coil electrode is implantable in the atrium and the distal coil electrode is implantable in the ventricle (e.g. Paragraph [0024] discloses the A electrode is in the patient’s ventricle and the B electrode is in the patients’ atrium).  The examiner notes that this claim is a functional recitation of where the lead is to be placed in the heart and does not appear to further limit the claimed device.  Furthermore, since Sanghera et al teaches that is placed in the atrium and ventricle the device appears capable of being placed in the right atrium and ventricle.  However, if the limitation is structural, Sanghera et al does not explicitly state it is in the right chambers of the heart.
 	Nabutovsky et al teaches that it is known to use the coiled electrodes placed in the right chambers of the heart as set forth in Figure 1 to provide a multi-vector network and since it would be obvious to try since there are only two sides to the heart (a left and right) which would provide the detection of cardiac activity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by 

Referring to Claim 14, Sanghera et al in view of Nabutovsky et al teaches the system of claim 10, except further including a tip pacing/sensing electrode and a ring electrode on the lead. 	Nabutovsky et al teaches that it is known to use a tip pacing/sensing electrode and a ring electrode on the lead as set forth in Figure 1, ring electrode 130 and tip electrode 128 and Column 5 lines 25-62 to provide improved cardiac/ventricular pacing/sensing by having more vectors to form a better multi-vector network.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Sanghera et al, with a tip pacing/sensing electrode and a ring electrode on the lead as taught by Nabutovsky et al, since such a modification would provide the predictable results of improved cardiac/ventricular pacing/sensing by having more vectors to form a better multi-vector network.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,350,419. Although the claims at issue are not identical, they are not patentably distinct from each other because both require a pulse generator receiving a first and second unipolar sensing vector (between the distal coil electrode and the can electrode, and proximal coil electrode and the can electrode, respectively) to sense heart signal with include SVT and VT signals.
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792